DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2018/0151387).
Liu discloses, as shown in Figures, a method comprising:
	forming a dummy gate (70,76) on a semiconductor substrate (50);
	forming a dielectric layer (88) over the dummy gate (Figures 10A-10C);
	performing a planarization on the dielectric layer, a top surface of the dielectric layer being level with a top surface of the dummy gate after the planarization (Figures 11A-11C, [0033]);
	implanting a dopant (79) into a top portion (81) of the dielectric layer ([0037]-[0038]), wherein a bottom portion of the dielectric layer remains substantially free of the dopant, the bottom portion being below the top portion (Figure 12E);
	after implanting the dopant, removing the dummy gate (Figures 13B-13C); and
	after removing the dummy gate, performing an anneal on the dielectric layer [0044].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Wang et al. (US 2017/0207117).
Regarding claim 2, Liu et al. discloses, the claimed invention including the method as explained in the above rejection.  Liu et al. further discloses the dopant comprising silicon.  Liu et al. does not disclose the dopant comprising nitrogen.  However, Wang et al. discloses a method of manufacturing a device comprising a dopant comprising silicon and nitrogen.  Note [0030] of Wang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to use the dopant of Liu et al. comprising nitrogen, such as taught by Wang et al. since silicon and nitrogen are commonly used as the dopant for doping the dielectric layer and they are interchangeable.

Regarding claim 3, although Liu et al. and Wang et al. do not teach the depth that top portion of the dielectric extends to, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the top portion of the dielectric layer having a desired depth, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, Liu discloses, as shown in Figures, a method comprising:
	forming a dummy gate (70,76) over a fin (52), the fin extending from a semiconductor substrate (50);
	depositing a dielectric layer (88) over the dummy gate and the fin (Figures 10A-10C);
	planarizing the dielectric layer to be level with a top surface of the dummy gate (Figures 11A-11C, [0033]);
	implanting a dopant (79) into the dielectric layer ([0037]-[0038]);
	removing the dummy gate to form a first recess (90) (Figures 13B-13C); and
	after removing the dummy gate, performing an anneal on the dielectric layer ([0038],[0044]), the dopant is distributed in the dielectric layer to a first depth, the first depth being in a range of 5 nm to 15 nm (54 Angstroms), the dielectric layer being substantially free of dopant below the first depth [0037].  Liu et al. further discloses the dopant comprising silicon.  Liu et al. does not disclose the dopant comprising nitrogen.  However, Wang et al. discloses a method of manufacturing a device comprising a dopant comprising silicon and nitrogen.  Note [0030] of Wang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to use the dopant of Liu et al. comprising nitrogen, such as taught by Wang et al. since silicon and nitrogen are commonly used as the dopant for doping the dielectric layer and they are interchangeable.

Regarding claim 9, Liu et al. and Wang et al. disclose the dielectric layer has a dose of nitrogen above the first depth in a range of 1x1018 cm-3 to 1x1021 cm-3.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Hsiao et al. (PN 9,577,102).
Regarding claim 4, Liu et al. discloses, the claimed invention including the method as explained in the above rejection.  Liu et al. does not disclose the anneal is performed using N2, NH3, or Ar.  However, Hsiao et al. discloses a method comprising an anneal being performed using N2.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to perform the anneal of the device of Liu et al. using N2, such as taught by Hsiao et al. in order to provide tensile stress to the dummy gate and the dielectric layer. 

Regarding claim 5, Liu et al. discloses, the claimed invention including the method as explained in the above rejection.  Liu et al. does not disclose the anneal is performed at a temperature in a range of 600 ºC to 800 ºC.  However, Hsiao et al. discloses a method of manufacturing a device comprising the anneal being performed at a temperature in a range of 600 ºC to 800 ºC.  Note Col. 4, lines 20-43 of Hsiao et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to perform the anneal of the device of Liu et al. at a temperature in a range of 600 ºC to 800 ºC, such as taught by Hsiao et al. in order to provide the desired tensile stress to the dielectric layer.

Regarding claim 6, Liu et al. discloses, the claimed invention including the method as explained in the above rejection.  Liu et al. does not disclose the anneal is performed for a duration in a range of 100 minutes and 150 minutes.  However, Hsiao et a. discloses a method of manufacturing a device comprising the anneal being performed for a duration in a range of 100 minutes and 150 minutes.  Note Col. 4, lines 20-43 of Hsiao et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to perform the anneal of the device of Liu et al. for a duration in a range of 100 minutes and 150 minutes, such as taught by Hsiao et al. in order to drive the dopant into the dielectric layer at the desired depth.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387).
Although Liu et al. does not teach the ratio of the second height to the first height, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the dielectric layer having a desired ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Wang et al. (US 2017/0207117) and further in view of Hsiao et al. (PN 9,577,102).
Regarding claim 10, Liu et al. and Wang et al. disclose the claimed invention including the method as explained in the above rejection.  Liu et al. and Wang et al. do not disclose the anneal is performed at a temperature in a range of 600 ºC to 800 ºC.  However, Hsiao et al. discloses a method of manufacturing a device comprising the anneal being performed at a temperature in a range of 600 ºC to 800 ºC.  Note Col. 4, lines 20-43 of Hsiao et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to perform the anneal of the device of Liu et al. and Wang et al. at a temperature in a range of 600 ºC to 800 ºC, such as taught by Hsiao et al. in order to provide the desired tensile stress to the dielectric layer.

Regarding claim 11, Liu et al., Wang et al. and Hsiao et al. disclose the method further comprising forming a mask (72,78) over the dummy gate [Figures].

Regarding claims 12-13, it is inherent that when planarizing the dielectric layer of Liu et al., Wang et al. and Hsiao et al. to be level with a top surface of the dummy gate, the dielectric layer to be level with a top surface of the mask first before removing the mask, and then planarizing the dielectric layer to be level with a top surface of the dummy gate.

Claim(s) 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Wu et al. (US 2015/0187939).
Regarding claim 14, Liu et al. discloses, as shown in Figures, a method comprising:
	forming a dielectric layer (88) adjacent to a dummy gate (70,76), the dummy gate being on a channel region of a semiconductor fin (52), a top surface of the dielectric layer being level with a top surface of the dummy gate (50) (Figures 11A-11C, [0033]);
	forming an implanted region (81) in an upper region of the dielectric layer, the forming the implanted region comprising an implantation of the upper region with first dopant (79) ([0037]-[0038]), an unimplanted region of the dielectric layer below the implanted region being substantially free of the first dopant after the implantation (Figure 12E);
	removing the dummy gate, the removing the dummy gate exposing a top surface of the channel region (Figures 13B-13C);
	shrinking the dielectric layer in a vertical dimension perpendicular to the top surface of the channel region (by planarizing, Figures 11A-11C, [0033]); and
	forming a gate stack (92,94,96,98) on the top surface of the channel region, the gate stack extending through the dielectric layer, the gate stack having a top width and a bottom width.
Liu et al. does not disclose the top width being larger than the bottom width.  However, Wu et al. discloses a method of manufacturing a device comprising shrinking a dielectric layer (219/235) to form a gate stack (203/205/241) having a top width being larger than a bottom width.  Note Figure 11 and [0032]-[0033] of Wu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the gate stack of Liu et al. having the top width being larger than the bottom width, such as taught by Wu et al. in order to form the gate electrode easily without pits of voids.

Regarding claim 16, Liu et al. and Wu et al. disclose the implantation is performed in an energy range of 5 KeV to 15 KeV [0037].

Regarding claim 17, although Liu et al. and Wu et al. do not teach the concentration of the implantation, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the implantation having a desired concentration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, Liu et al. and Wu et al. disclose a ratio of the top width to the bottom width is in a range of 88% and 97%.  Note [0033], the difference between the first and second widths is between about 0 nm to about 3 nm, for example, ration of the second width of 10 nm to the first width of 11 is 91%.

Regarding claim 19, Liu et al. and Wu et al. disclose shrinking the dielectric layer comprises Si-O reactions and oxygen out-diffusion in a thermally activated region of the dielectric layer ([0029]-[0030], silicon-oxygen-silicon cross linking and avoiding oxidizing material).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Wu et al. (US 2015/0187939) and further in view of Wang et al. (US 2017/0207117).
Liu et al. and Wu et al. disclose the claimed invention including the method as explained in the above rejection.  Liu et al. and Wu et al. further disclose the dopant comprising silicon.  Liu et al. and Wu et al. do not disclose the dopant comprising nitrogen.  However, Wang et al. discloses a method of manufacturing a device comprising a dopant comprising silicon and nitrogen.  Note [0030] of Wang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to use the dopant of Liu et al. and Wu et al. comprising nitrogen, such as taught by Wang et al. since silicon and nitrogen are commonly used as the dopant for doping the dielectric layer and they are interchangeable.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0151387) in view of Wu et al. (US 2015/0187939) and further in view of in view of Hsiao et al. (PN 9,577,102).
Liu et al. and Wu et al. disclose the claimed invention including the method as explained in the above rejection.  Liu et al. and Wu et al. do not disclose the anneal is performed using N2, NH3, or Ar.  However, Hsiao et al. discloses a method comprising an anneal being performed using N2.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to perform the anneal of the device of Liu et al. and Wu et al. using N2, such as taught by Hsiao et al. in order to provide tensile stress to the dummy gate and the dielectric layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897